Judgment unanimously reversed on the law and on the facts, with costs to appellants Annie Yanolatos and David Yanolatos, their actions severed and a new trial ordered as to such appellants unless respondent stipulates to increase the verdict in favor of Annie Yanolatos to $25,000 and the verdict in favor of David Yanolatos to $2,500, in which event the judgment, as so modified, is affirmed, with costs to said plaintiffs-appellants. On the record before us, the verdicts in favor of appellants Annie Yanolatos and David Yanolatos are grossly inadequate and should not have been less than $25,000 for Annie Yanolatos and $2,500 for David Yanolatos. The judgment in favor of plaintiff Elizabeth Yanalatos is unanimously affirmed, with costs to respondent. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.